         Case 2:19-cr-00692-MAK Document 65 Filed 08/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                         CRIMINAL ACTION

                      v.                          NO. 19-692

 STEVE MACK


                                           ORDER

       AND NOW, this 24th day of August 2020, upon considering the Defendant's Motion to

suppress (ECF Doc. No. 12), the United States' Opposition (ECF Doc. No. 21), Defendant's pro

se supplemental Motion (ECF Doc. No. 56), the United States' Response (ECF Doc. No. 57),

following an evidentiary hearing where we evaluated the credibility of four witnesses and admitted

exhibits, and for reasons in the accompanying Memorandum with Findings of Fact and

Conclusions of Law, it is ORDERED Defendant's Motions to suppress (ECF Doc. Nos. 12, 56)

are DENIED.
